DETAILED ACTION
This is responsive to the amendment filed 14 October 2021.
Claims 1 and 4-13 are currently pending. Claims 7-9 and 12-13 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6 and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 4-6 and 10-11 are objected to because of the following informalities: in line 15 of claim 1, the limitation “names of the participants is included” is believed to be a typographical error for ‘names of the participants [[is]] are included’.  The remaining claims are objected to for depending upon an objected to claim without providing a remedy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (USPN 6,477,491) in view of Madhava (US PGPub 2013/0246941) and Thorsen et al. (US PGPub 2012/0143605) and Skarbovsky et al. (US PGPub 2018/0144747).
Claim 1:
 Chandler discloses a method comprising: 
receiving an output signal from one or more microphones, the output signal representing content from a legal proceeding having two or more participants (“Each of the multiple outputs 30 corresponds to a received one of the radio frequency signals from one of the speaker stations 22 as demodulated by the receiver 28”, col. 4, lines 7-16, see also “it is used to determine the order of assembly of the statements of the individual speakers into a combined transcript. A word-processing program assembles the text data into a transcript of the court proceeding, hearing, etc.”, col. 3, lines 13-23); 
storing the received output signal from the one or more microphones in memory, wherein the received output signal is stored as a plurality of audio files representing the entire legal proceeding (“The system can easily be used to record the spoken statements for later batch processing into text”, col. 3, lines 23-27, see also “Also included in the system 20 of FIG. 1 is a back-up audio recorder 39 that can be used for verification and correction of the displayed or printed text of the proceedings”, col. 4, lines 49-52); 
communicating each of the plurality of audio files to a remote computer to generate a document comprising a transcript of the deposition, wherein each of the plurality of audio files includes a timestamp that identifies a time associated with each of the plurality of audio files (“A prioritizing or sequencing circuit 33 arranges in chronological order the statement representative signals that it receives from the channel identifier and timer circuit 31. These are fed serially at 34 to a general purpose computer 35 … The general purpose computer 35 is programmed with multiple voice recognition software programs, each assigned to process the statements of a speaker at one of the speaker stations 22”, col. 4, lines 25-36, see also “a time stamping system is added that tracks the beginning and ending time of each speech segment. Once this timing data is combined with the speaker specific text, it is used to determine the order of assembly of the statements of the individual speakers into a combined transcript. A word-processing program assembles the text data into a transcript of the court proceeding, hearing, etc”, col. 3, lines 13-23); 
generating a document comprising a transcript of the deposition based on the plurality of audio files, wherein the timestamps associated with each of the plurality of audio files are utilized to correctly order the transcript and wherein an identity of an identified deposition participant is included in the transcript (“a time stamping system is added that tracks the beginning and ending time of each speech segment. Once this timing data is combined with the speaker specific text, it is used to determine the order of assembly of the statements of the individual speakers into a combined transcript. A word-processing program assembles the text data into a transcript of the court proceeding, hearing, etc”, col. 3, lines 13-23, see also “The system tracks the occurrences of speech and assembles a transcript of the participant's spoken words including the speaker's identity and a text version of the spoken words in the order the words were spoken”, Abstract).
 Chandler also discloses that the system is used for legal proceedings such as a trial or a hearing (Abstract) but Chandler does not explicitly disclose that the legal proceeding is a deposition where the first content comprises speech segments of the deposition and the participants are deposition participants. Chandler also does not explicitly disclose wherein names of the participants are included in a cover page of the deposition transcript.
In a system dealing with similar legal proceedings, Madhava discloses depositions as well-known legal proceedings wherein names of deposition participants are included in a cover page of a deposition transcript (“Parser 5000 reviews the metadata, and searches several different patterns for name recognition on the cover page of the transcript”, [0083], see also “the metadata attached to each deposition transcript”, [0082]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of applying Chandler’s invention to depositions and including names of the participants in a cover page of Chandler’s deposition transcript in order to 
Chandler in view of Madhava does not explicitly disclose where the remote computer is a remote server and communicating the document comprising the transcript to one or more participants of the deposition.
In a similar method generating transcript from speech of a plurality of participants, Thorsen discloses communicating each of the plurality of audio files to a remote computer to generate a document comprising a transcript and sending the generated transcript to each participant of the plurality of participants (“The speech recognition engine 50 incorporates the conference data into a speech-to-text transcription process for the audio portion of the output media stream, which results in a transcript of at least a portion of the output media stream. At S209, the collaboration server 10 receives the transcript of at least a portion of the output media stream from the speech recognition engine 50. The collaboration server 10 may save the transcription in memory 11 or database 17 or send the transcription to the endpoints 20a-e”, [0045], see also “the speech recognition engine 50 and the collaboration server 10 may be combined into a single network device”, [0024]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of substituting Chandler’s remote computer with a remote server in order to take advantage the processing prowess of the server. It would also would have been obvious to send Chandler’s generated transcript to each deposition 
Chandler in view of Madhava and Thorsen does not explicitly disclose resolving an ambiguity identified during a review of the transcript, wherein resolving the identified ambiguity comprises analyzing the identified ambiguity, providing one or more suggestions for selection by one or more participants of the deposition to resolve the identified ambiguity; and updating the transcript to reflect a selected suggestion.
In a similar speech recognition system resolving an identified ambiguity, Skarbovsky discloses wherein resolving the identified ambiguity comprises analyzing the identified ambiguity, providing one or more suggestions for selection by one or more user to resolve the identified ambiguity; and updating a transcript to reflect a selected suggestion (“words or phrases in the real-time caption may be associated with a confidence score that has been generated by the text-to-speech engine. If a confidence score falls below a certain threshold value, for example 80 on a zero to 100 scale, the associated word may have its format changed. For example, the word may be presented in a different color or may be highlighted, bolded, italicized, or placed in all capital letters. In addition, words may be associated with a list of potential alternative words that may be used”, [0003], see also “The moderator may type in the corrected word or may select from one of the words in the list”, [0004]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of resolving an ambiguity identified during a review of Chandler’s transcript, wherein resolving the identified ambiguity comprises analyzing the identified 
Claim 6:
Chandler in view of Madhava, Thorsen and Skarbovsky discloses the method of claim 1, wherein generating the document comprising the transcript of the deposition includes identifying a deposition participant speaking during the deposition proceeding and including an identity of the identified speaker as part of the transcript (“The system tracks the occurrences of speech and assembles a transcript of the participant's spoken words including the speaker's identity and a text version of the spoken words in the order the words were spoken”, Chandler, Abstract).
Claim 10:
Chandler in view of Madhava, Thorsen and Skarbovsky discloses the method of claim 1, further including: displaying the document comprising the transcript to the deposition participants (“The collaboration server 10 may save the transcription in memory 11 or database 17 or send the transcription to the endpoints 20a-e”, [0045], see also “the speech recognition engine 50 and the collaboration server 10 may be combined into a single network device”, Thorsen, [0024]).
Claim 11:
Chandler in view of Madhava, Thorsen and Skarbovsky discloses the method of claim 10, farther including: receiving feedback via the one or more displays to accept, reject and/or modify portions of the transcript (“the first transcription may appear at one of the endpoints 20a-e, as communicated via collaboration server 10, and the conference participant may provide an input that indicates acceptance or rejection of the first transcription”, Thorsen, [0048], see also Skarbovsky, [0004]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (USPN 6,477,491) in view of Madhava (US PGPub 2013/0246941) and Thorsen et al. (US PGPub 2012/0143605), Skarbovsky et al. (US PGPub 2018/0144747) and Miller (US PGPub 2005/0137867).
Claim 4:
Chandler in view of Madhava, Thorsen and Skarbovsky discloses the method of claim 1, but does not explicitly disclose compressing each of the plurality of audio files to reduce a size of each audio file prior to communicating to the remote server.
In a similar method generating transcript from speech of a legal proceeding, Miller discloses compressing audio files to reduce a size of each audio file prior to communicating to the remote server (“The audio recording sequences are compressed 7 on site using a commerially [sic] available compressing program such as the one available from www.sourceforge.net. Both the compressed audio recording and the transcribed text are encrypted 8 before being securely transferred 9 via the Internet to the server”, [0013]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of compressing each of Chandler’s plurality of audio files to reduce a 
Claim 5:
Chandler in view of Madhava, Thorsen and Skarbovsky discloses the method of claim 1, but does not explicitly disclose encrypting each of the plurality of audio files.
In a similar method generating transcript from speech of a legal proceeding, Miller discloses encrypting audio files (“Both the compressed audio recording and the transcribed text are encrypted 8 before being securely transferred 9 via the Internet to the server”, [0013]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of encrypting each of Chandler’s plurality of audio files in order to securely transmit the audio files (see Miller, [0013]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657